Citation Nr: 1046259	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial 
asthma/allergies.  

2.  Whether there is new and material evidence to reopen a claim 
for service connection for anemia.

3.  Whether there is new and material evidence to reopen a claim 
for service connection for skull fracture.  

4.  Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric disorder.  

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for venereal warts.  

8.  Entitlement to service connection for fainting spells.  


9.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1985.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from August and November 2007 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

With respect to the issue of whether there is new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder, the Board notes that this issue was 
characterized by the RO as a claim of service connection for a 
psychiatric disorder.  Review of the evidence reveals that the 
symptoms for which the Veteran currently seeks service connection 
are the same symptoms for which service connection was previously 
considered and denied, however.  Compare July 2006 claim and 
October 1996 supporting statement with October 2006 claim.  See 
January 1997 rating decision.  The Board acknowledges that the 
January 1997 rating decision characterized the issue as 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The RO did not limit its consideration to 
whether the Veteran had PTSD as a result of service, however; it 
also considered whether an acquired psychiatric disorder other 
than PTSD onset in service.  The Board therefore finds that the 
RO previously denied entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, in a decision 
dated in January 1997, and as such, new and material evidence 
must be found to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include PTSD.  
Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  Thus, the issue has been recharacterized as 
indicated above.

With respect to the issue of TDIU, review of the evidence reveals 
that TDIU was denied in an August 2007 rating decision.  The 
Veteran then submitted a timely notice of disagreement with the 
denial of TDIU.  See June 2008 statement.  No statement of the 
case has been issued.  The Board acknowledges that it is unclear 
whether a statement of the case is truly outstanding as the 
record is ambiguous as to whether the Veteran still wishes to 
have this issue on appeal.  However, in light of the Veteran's 
histories that his TDIU is, at least in part, the result of his 
service-connected asthma and left knee disability, the evidence 
that the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), and Rice v. Shinseki, 22 
Vet. App. 447 (2009) the Board finds that the Veteran's increased 
rating claims include a claim for TDIU.  This claim has therefore 
been added as an additional claim entitled to current appellate 
review.

The claim of increased rating for asthma, the applications to 
reopen the claims of service connection for a skull fracture and 
a psychiatric disorder, the claim of service connection for 
anemia, having been reopened herein, and the claims of service 
connection for a low back disorder, a bilateral foot disorder, 
venereal disease, and fainting spells are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for hemorrhoids and 
increased rating for a left knee disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

An application to reopen a claim of service connection for anemia 
was previously denied by the RO in January 1997.  Evidence 
presented since January 1997 relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision denying the claim of service 
connection for anemia is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence sufficient to reopen the claim of 
service connection for anemia has been presented.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

As the issue of whether new and material evidence has been 
submitted has been resolved in the appellant's favor, any error 
in notice required by Kent is harmless error, and as the 
underlying claim for benefits has been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify and 
assist is not in order. 

New and Material

A claim of service connection for anemia was most recently denied 
in a January 1997 rating decision.  That decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The previous decisions denied service connection for anemia 
because the evidence did not suggest that chronic anemia onset in 
service or was causally related to service.  

Evidence received in conjunction with the application to reopen 
includes a medical finding that the Veteran's anemia is most 
likely secondary to his bleeding hemorrhoids.  See June 2006 VA 
treatment record.  In light of the evidence of bleeding 
hemorrhoids in service (see, e.g., October 1984 clinical report), 
the Board finds this evidence is both "new" and "material," in 
that it was previously unseen, it relates to an unestablished 
fact necessary to substantiate the claim; that is, the existence 
of a relationship between service and anemia, and it raises a 
reasonable possibility of substantiating the claim.  Thus, the 
claim is reopened, and, to this extent only, the appeal is 
granted.  As will be discussed in the Remand portion of this 
decision, further development is required prior to the Board's 
adjudication of the merits of the Veteran's appeal.


ORDER


New and material evidence has been received; the claim 
entitlement to anemia is reopened and, to that extent only, the 
appeal is granted.


REMAND

Further development is needed on the matters on appeal.  Review 
of the record indicates that the Veteran is currently in receipt 
of disability benefits from the Social Security Administration 
(SSA).  See October 2007 SSA award letter.  The record also 
reveals that he was in receipt of SSA disability benefits, 
reportedly in part for his mental disorder, from February 1990 to 
approximately March 1997.  See November 1990 SSA award letter; 
May 1995 and March 1997 VA treatment records; October 1996 
statement.  As these records are potentially relevant to the 
matters on appeal, they should be requested and, if available, 
associated with the claims file.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Additionally, development is needed on the application to reopen 
the claim of service connection for a psychiatric disorder.  For 
an application to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Kent, 20 
Vet. App. at 1.  Review of the record indicates that proper 
notice was not provided.  This must be done.  

Finally, development is needed on the claim of service connection 
for anemia.  Based on the current diagnosis of anemia, the 
evidence of hemorrhoids in service, and the medical finding that 
the Veteran's anemia is related to his bleeding hemorrhoids, a VA 
examination with opinion is needed to determine whether the 
Veteran's anemia onset in service or is causally related to 
service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A for the applications to reopen are 
fully complied with and satisfied, 
particularly for the application to reopen 
the claim of service connection for a 
psychiatric disorder.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

3.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine the likely etiology of the 
anemia.  The examiner is requested to state 
whether it is at least as likely as not 
that the anemia onset during service or is 
causally related to service or any incident 
therein, to include the in-service bleeding 
hemorrhoids.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

4.  Thereafter, readjudicate the claims for 
increased rating for asthma and a left knee 
disability, applications to reopen claims 
of service connection for a psychiatric 
disorder and skull fracture, claims of 
service connection for a right knee 
disorder, low back disorder, bilateral foot 
disorder, anemia, venereal warts, and 
fainting spells, and entitlement to a TDIU.  
If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


